           Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 1 of 12




                                          THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                  AT SEATTLE
 9

10   PARLER, LLC,                             Case No. 21-cv-00270-BJR

11                      Plaintiff,            PLAINTIFF PARLER LLC’S
                                              RESPONSE TO DEFENDANTS’
12        vs.                                 SUPPLEMENTAL STATEMENT
                                              OPPOSING REMAND
13   AMAZON WEB SERVICES, INC., and
     AMAZON.COM, INC.,
14

15                      Defendants.

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                 LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                             CALFO EAKES LLP
     OPPOSING REMAND                                         1301 SECOND AVENUE, SUITE 2800
                                                             SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR)                           TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 2 of 12




 1                                            INTRODUCTION

 2           The Court accurately stated the correct test for determining the citizenship of the

 3                                    (the “Trust”) in its Order dated July 1, 2021, when it stated:

 4           [U]nder Americold and its progeny, how to determine the citizenship of the Trust
             (and therefore, in this case, of Parler) essentially turns on whether it is a traditional
 5
             trust or a commercial trust. See Demarest v. HSBC Bank USA, N.A, 920 F.3d 1223,
 6           1229 (9th Cir.), cert. denied sub nom. Demarest v. HSBC Bank USA, N.A., 140
             S.Ct. 386, 205 L. Ed. 2d 218 (2019), citing Raymond Loubier Irrevocable Tr. v.
 7           Loubier, 858 F.3d 719, 722 (2d Cir. 2017).

 8   Dkt. 49, p. 2:8-13. Amazon has admitted in its Supplemental Statement Opposing Remand (the

 9   “Supplemental Statement”) that the Trust is “not an unincorporated business entity that sues in its

10   own name (like the trust in Americold). . . .” Supplemental Statement, Dkt. 60, 10:3. That leaves

11   only one conclusion.

12           If it is not a “business trust” under Americold’s analysis, then the Trust is a “traditional

13   trust” as it involves fiduciary relationships between the trustees, including J.P. Morgan Trust Co.

14   of Delaware,                                                   . As the Trust is a traditional trust, the

15   long-standing rule in this Circuit is that the Trust’s citizenship is determined by the citizenship of

16   its trustees. Demarest, 920 F.3d at 1230 (citing Johnson v. Columbia Properties Anchorage, LP,

17   437 F.3d 894, 899 (9th Cir. 2006) (“[a] trust has the citizenship of its trustee or trustees,”)). As its

18   name indicates, J.P. Morgan Trust Company of Delaware is a Delaware citizen,

19

20                                                .

21           This is Amazon’s third attempt to satisfy its burden on removal that subject matter

22   jurisdiction exists. First, Amazon filed its notice of removal using “snap removal” on the

23   erroneous basis that Parler’s citizenship was based on its place of business in Nevada; then

24   Amazon sought discovery on the hope that the Trust might be a “business trust” with citizenship

25   governed by the beneficiaries; and finally, Amazon has pivoted to a third theory that an

     PLAINTIFF PARLER LLC’S RESPONSE TO                                                      LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                                  CALFO EAKES LLP
     OPPOSING REMAND                                                              1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 1                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 3 of 12




 1   administrative trustee’s citizenship should be disregarded for the purposes of diversity. This

 2   speculative theory wholly lacks precedential support, and runs counter to Ninth Circuit authority

 3   holding that a traditional “trust has the citizenship of its trustee or trustees.” Johnson v. Columbia

 4   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Other courts have frowned upon a

 5   similar strategies of “jurisdictional whack-a-mole.” In re Toyota Hybrid Brake Litig., No. 4:20-

 6   CV-127, 2021 WL 2805455, at *16 (E.D. Tex. July 6, 2021) (“The Court finds this attempt at

 7   jurisdictional ‘whack-a-mole’ unhelpful to TMC's position.”). Amazon has failed to meet the

 8   heavy burden that removal imposes upon it and this case should be remanded.

 9                                            BACKGROUND

10          Parler’s Corporate Disclosure statement dated March 11, 2021, disclosed that it was a

11   limited liability company

12

13                                                     . See Dkt. 15, pp. 1-2.

14

15

16            .

17          On

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                      LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                                  CALFO EAKES LLP
     OPPOSING REMAND                                                              1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 2                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 4 of 12




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18          On March 2, 2021, Parler LLC filed a complaint in the Superior Court of the State of

19   Washington for King County, bringing state-law based claims against Defendants Amazon and

20   Amazon Web Services (collectively, “Amazon”). Before Parler could serve Amazon, however,

21   Amazon filed a Notice of Removal, 24 minutes before Parler’s state court Complaint was served.

22   Notice of Removal, Dkt. 1. Amazon claimed that the court’s subject matter jurisdiction was based

23   upon diversity of citizenship under 28 U.S.C. 1332. Id. at p. 3:9-11.

24

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                  LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                              CALFO EAKES LLP
     OPPOSING REMAND                                                          1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 3                                        TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 5 of 12




 1                                                ARGUMENT

 2             Until Americold Realty Tr. v. Conagra Foods, Inc., 577 U.S. 378 (2016), it had long been

 3   the rule in the Ninth Circuit and elsewhere that the citizenship of a trust is determined by the

 4   citizenship of its trustees. Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th

 5   Cir. 2006) (holding that a “[a] trust has the citizenship of its trustee or trustees.” (emphasis added)).

 6   In Americold, the United States Supreme Court noted that many states had “applied the ‘trust’”

 7   label to a variety of unincorporated entities that have little in common with this traditional

 8   template. 577 U.S. at 383. The Supreme Court created an exception to this general rule for “trusts”

 9   that behaved more like unincorporated business associations, and held that for such trusts,

10   citizenship should be determined by the trust’s beneficiaries’ citizenship, rather than the trustees’

11   citizenship. Id. This Court has noted this dichotomy, when it observed that “under Americold and

12   its progeny, how to determine the citizenship of the Trust (and therefore, in this case, of Parler)

13   essentially turns on whether it is a traditional trust or a commercial trust.” Order re: Jurisdictional

14   Discovery dated July 1, 2021, Dkt. 49, at p. 2:8-16. (citations omitted).

15             In Demarest, the Ninth Circuit reaffirmed that “Johnson remains good law when applied

16   to what Americold labelled traditional trusts . . . ” (emphasis added). Thus, Johnson’s rule that

17   “[a] trust has the citizenship of its trustee or trustees” is still the law of this circuit, so long as the

18   trust is a “traditional trust” and not a “business trust.” 437 F.3d at 899. So the question arises,

19   what did Americold label a “traditional trust”? While Amazon attempts to argue that this is a

20   narrow category of trusts, it is actually quite a broad arch to walk through.                          First, the

21   Supreme Court in Americold placed great emphasis on the fact that a traditional trust was a

22   fiduciary relationship, and not a distinct legal entity.         577 U.S. at 383. (“Traditionally, a

23   trust was not considered a distinct legal entity, but a ‘fiduciary relationship’ between multiple

24   people.”). The Supreme Court considered instructive section 2 of the Second Restatement of

25   Trusts:
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                       LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                                   CALFO EAKES LLP
     OPPOSING REMAND                                                               1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 4                                             TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 6 of 12




              A trust, . . . is a fiduciary relationship with respect to property, subjecting the person
 1            by whom the title to the property is held to equitable duties to deal with the property
              for the benefit of another person, which arises as a result of a manifestation of an
 2
              intention to create it.
 3   136 S.Ct. at 1016. In Demarest, the Ninth Circuit cited the Second Circuit’s decision in Loubier
 4   with approval, noting that it “has interpreted Americold as ‘distinguish[ing] (1) traditional trusts
 5   establishing only fiduciary relationships and having no legal identity distinct from their trustees,
 6   from (2) the variety of unincorporated artificial entities to which states have applied the ‘trust’
 7   label, but which have little in common with traditional trusts.’” 920 F.3d at 1229 (citing Loubier,
 8   858 F.3d at 722). In Demarest, the Ninth Circuit noted other factors that should be used when
 9   determining whether a trust is a “traditional” trust or a commercial trust: (1) “the nature of the trust
10   as defined by the applicable state law” (internal citations omitted); (2) “whether the trust has or
11   lacks juridical person status,” (3) “whether the trustee possesses real and substantial control over
12   the trust's assets,” and (4) “the rights, powers, and responsibilities of the trustee, as described in
13   the controlling agreement.” Other Circuit Courts that have considered whether a trust is a
14   “traditional” or a “commercial” trust have considered similar elements. 1
15
              A.        The Trust is a “Traditional Trust” and not a “Business Trust”
16            The Trust Agreement establishes a fiduciary relationship that is distinct from a “business
17   trust,” which operates as a distinct legal entity.
18

19

20

21

22

23

24   1
      See GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 32 (3d Cir. 2018) (noting that “another general
     distinction between traditional and business trusts is that a traditional trust facilitates a donative transfer, whereas a
25   business trust implements a bargained-for-exchange”); Bynane v. Bank of N.Y. Mellon, 866 F.3d 351, 357 (5th Cir.
     2017); Wang ex rel. Wong v. New Mighty U.S. Tr., 843 F.3d 487, 489–94 (D.C. Cir. 2016).
      PLAINTIFF PARLER LLC’S RESPONSE TO                                                                    LAW OFFICES
      DEFENDANTS’ SUPPLEMENTAL STATEMENT                                                               CALFO EAKES LLP
      OPPOSING REMAND                                                                           1301 SECOND AVENUE, SUITE 2800
                                                                                                SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:21-cv-00270-BJR) - 5                                                         TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 7 of 12




 1

 2

 3

 4

 5                               .

 6                                                                                                                .

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                     Overall, the Trust falls within

24   what Americold considered the “traditional template” rather than operating as an “unincorporated

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                               LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                           CALFO EAKES LLP
     OPPOSING REMAND                                                       1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 6                                     TEL (206) 407-2200 FAX (206) 407-2224
                Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 8 of 12




 1   entity” which would mandate that it would possess “the citizenship of all its members.” 577 U.S.

 2   at 383.

 3             B.     The Court Must Consider JPM Delaware’s Citizenship when Determining
                      Whether Complete Diversity of Citizenship Exists
 4

 5             As the Trust falls within the “traditional template,” the Ninth Circuit’s rule stated in

 6   Johnson and reaffirmed in Demarest, is that “[a] trust has the citizenship of its trustee or trustees.”

 7   Demarest, 920 F.3d at 1231. Amazon, however, suggests that the Court should deviate from this

 8   rule because                                                                                                      .

 9   The Court should not indulge this effort by Amazon to obfuscate and to make a simple and

10   functional jurisdictional tool more opaque, lest every case involving a trust devolve into “whack-

11   a-mole” jurisdictional litigation.     As the Supreme Court recently reiterated, “[c]omplex

12   jurisdictional tests complicate a case, eating up time and money as the parties litigate. . . .” Hertz

13   Corp. v. Friend, 559 U.S. 77, 94, 130 S.Ct. 1181, 1193 (2010).                  “Courts benefit from

14   straightforward rules under which they can readily assure themselves of their power to hear a case.”

15   Id. “Simple jurisdictional rules also promote greater predictability.” Id.

16             The only case cited by Amazon that squarely deals with the citizenship of an

17   “administrative trustee” held, contrary to Amazon’s suggestion, that the citizenship of an

18   administrative trustee should be considered for diversity purposes. Quantlab Fin., LLC, Quantlab

19   Techs. Ltd. (BVI) v. Tower Rsch. Cap., LLC, 715 F. Supp. 2d 542, 549 (S.D.N.Y. 2010). In

20   Quantlab, as here, a party argued that the citizenship of an administrative trustee should be

21   disregarded because it was a subject to the authority of an investment committee’s decisions

22   relating to “holding, managing and disposing of the trusts’ assets.” Id. at 548. The district court

23   in Quantlab brushed this suggestion aside, noting that “While SDTC's powers as administrative

24   trustee may be relevant for determining whether SDTC may be deemed a “real party to the

25   controversy” under Navarro, and thus capable of suing or being sued on behalf of the trusts, a
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                    LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                                CALFO EAKES LLP
     OPPOSING REMAND                                                            1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 7                                          TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 9 of 12




 1   trustee's powers have no bearing on the citizenship of the trust.” Id. at 549 (emphasis added).

 2   As here, the court in Quantlab noted that “[p]laintiffs provide no legal authority to support their

 3   contention that a court should ignore the citizenship of an administrative trustee. . . .” Id.

 4          Other courts have similarly rejected suggestions to disregard the citizenship of one trustee

 5   when there are multiple trustees in subordinate roles in the trust. Logan v. Hit or Miss, LLC, 2009

 6   WL 1035018, at *4 (W.D. La. 2009). In Logan, there was a “Trustee,” who possessed “all the

 7   rights, powers and authorities that may be conferred upon trustees under applicable law” and a

 8   subordinate “Special Trustee,” who had more limited powers. Id. at *2. The plaintiff suggested

 9   the court should only look at the citizenship of the Trustee, and completely disregard the

10   citizenship of the “Special Trustee.” The court in Logan held that “it would be a mistake to

11   complicate the ascertainment of jurisdiction in this matter by making it turn on the precise

12   division of responsibilities between the Trustee and the Special Trustee.” Id. (emphasis added).

13   As a result, the court found that diversity of citizenship was lacking and dismissed the case with

14   prejudice. 2009 WL 1035018, at *4. The same conclusion is also warranted here.

15

16

17

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                    LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                                CALFO EAKES LLP
     OPPOSING REMAND                                                            1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 8                                          TEL (206) 407-2200 FAX (206) 407-2224
             Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 10 of 12




 1

 2              .

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16                           Delaware citizenship is a sine qua non of the Trust.

17          The cases relied upon by Amazon are inapposite. For example, Amazon repeatedly relies

18   upon and quotes Navarro to argue that courts “must disregard nominal or formal parties,” but it

19   also notes the Supreme Court’s observation in Americold that “Navarro had nothing to do with the

20   citizenship of a ‘trust.’” Dkt. 60:2-5. Navarro’s holding related to the citizenship of a Trust in a

21   lawsuit brought by the eight individual trustees of a trust. Navarro, 446 U.S. at 459. Navarro was

22   more concerned with whether the Trustee were “real parties to the controversy,” which is a related,

23   but ultimately different inquiry. The Supreme Court emphasized the separateness of Navarro’s

24   holding when it stated “Navarro reaffirmed a separate rule that when a trustee files a lawsuit in

25   her name, her jurisdictional citizenship is the State to which she belongs—as is true of any natural
     PLAINTIFF PARLER LLC’S RESPONSE TO                                                  LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                              CALFO EAKES LLP
     OPPOSING REMAND                                                          1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 9                                        TEL (206) 407-2200 FAX (206) 407-2224
              Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 11 of 12




 1   person.” Id. at 382-383. Here, the Trust is not a party to this case, either as a plaintiff (such as in

 2   Navarro) or as a defendant (as in Americold). Thus, Navarro’s commentary on the citizenship of

 3   a trust is dicta here.

 4           C.      The Trust Was a Delaware Citizen at the Time the Notice of Removal Was
                     Filed
 5

 6           Parler LLC was a Delaware citizen on March 3, 2021. Since its creation on March 19,

 7   2019,

 8

 9

10

11

12

13

14                                                                                 .

15           JPM Delaware is citizen of Delaware because it is incorporated in Delaware with its

16   principal place of business in Delaware. See Declaration of Angelo J. Calfo, ¶ 4, and Group Ex.

17   1, containing certified copies of JPM Delaware’s Certificate of Incorporation dated February 18,

18   1911” and amendments (PARLER_000085 – PARLER_000097); and Ex. 2, JPM Delaware’s

19   Certificate of Good Standing dated December 3, 2020 (PARLER_000098). Therefore, JPM

20   Delaware is a citizen of Delaware.

21                                                 CONCLUSION

22           For the reasons stated herein and in Parler’s Amended Motion for Remand (Dkt. 20), and

23   subsequent pleadings in support thereof (Dkt. Nos. 30 and 38), all of which are incorporated herein,

24   there is a lack of complete diversity of citizenship, the Court lacks subject matter jurisdiction to

25   hear this case, and therefore, the Court should remand this case to King County Superior Court.
      PLAINTIFF PARLER LLC’S RESPONSE TO                                                   LAW OFFICES
      DEFENDANTS’ SUPPLEMENTAL STATEMENT                                               CALFO EAKES LLP
      OPPOSING REMAND                                                           1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:21-cv-00270-BJR) - 10                                        TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:21-cv-00270-BJR Document 62 Filed 07/29/21 Page 12 of 12




 1   DATED this 29th day of July, 2021.

 2
                                          CALFO EAKES LLP
 3
                                          By     s/Angelo Calfo
 4                                          Angelo J. Calfo, WSBA# 27079
                                            1301 Second Avenue, Suite 2800
 5                                          Seattle, WA 98101
                                            Phone: (206) 407-2200
 6                                          Fax: (206) 407-2224
                                            Email: angeloc@calfoeakes.com
 7

 8                                        DAVID J. GROESBECK, P.S.

                                            David J. Groesbeck, WSBA # 24749
 9                                          1333 E. Johns Prairie Rd.
                                            Shelton, WA 98584
10                                          Phone: (509) 747-2800
                                            Email: david@groesbecklaw.com
11

12                                        SCHAERR | JAFFE LLP
13                                           Gene C. Schaerr (pro hac vice to be submitted)
                                             H. Christopher Bartolomucci (pro hac vice to be
14                                           submitted)
                                             1717 K Street NW, Suite 900
15                                           Washington, DC 20006

16                                          Counsel for Plaintiff Parler LLC

17

18

19

20

21

22

23

24

25
     PLAINTIFF PARLER LLC’S RESPONSE TO                                       LAW OFFICES
     DEFENDANTS’ SUPPLEMENTAL STATEMENT                                   CALFO EAKES LLP
     OPPOSING REMAND                                               1301 SECOND AVENUE, SUITE 2800
                                                                   SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:21-cv-00270-BJR) - 11                            TEL (206) 407-2200 FAX (206) 407-2224
